Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
After petitioner was discovered with a black eye and a bite mark on his left shoulder and his proffered explanations for the injuries were unsubstantiated, he was charged in a misbehavior report with fighting and failing to promptly report an injury. Following a tier II disciplinary hearing, he was found guilty of both charges. Petitioner’s administrative appeal was unavailing, whereupon he commenced this CPLR article 78 proceeding. The Attorney General has advised this Court that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Consequently, the matter must be dismissed as moot as petitioner has been afforded all the relief to which he is entitled (see Matter of Hardy v Bezio, 60 AD3d 1229, 1229 [2009]; Matter of Hernandez v Smith, 52 AD3d 1134, 1134 [2008]).
Mercure, J.E, Rose, Lahtinen, Malone Jr. and McCarthy, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.